Opinion by
W. D. Portee, J.,
The appellee is the owner of a large body of land and water, and is engaged in the business of taking natural ice from its own lake, storing the same in its own warehouses, upon the margin thereof, and selling said ice to such persons as order it in carload lots. The company has no store or other house for the purpose of vending said ice, nor does it buy ice for the pun pose of selling the same. It merely disposes of its own product, so harvested and stored.
It is contended on the part of the commonwealth, the appellant, that the company is subject to the mercantile license tax, “ on vendors of, or dealers in, goods, wares and merchandise,” imposed by the Act of May 2, 1899, P. L. 184.
The statute in question imposed a tax upon business of a designated character, and not upon property : Knisely v. Cotterel, 196 Pa., 614; Commonwealth v. Bailey, Banks and Biddle Company, 20 Pa. Superior Ct. 210. If the business of the appellee comes within any of the classes designated by statute, it must, under the terms of the case stated, be that of a “retail vendor of, or dealer in, goods, wares and merchandise.” Taxation of this character was not new to the revenue system of the commonwealth. The Act of April 2, 1821, 7 Sm. L. 471, and March 4, 1824, P. L. 32, imposed a tax upon “ every person who shall deal in the selling ” of foreign merchandise ; and the Act of April 7, 1830, P. L. 387, graduated the tax according to a classification based upon the amount of annual sales. By the Act of May 4,1841, sec. 10, P. L. 307, this tax was “ extended to apply to all persons engaged in the selling or vending ” of all merchandise, of whatever kind or nature, whether foreign or domestic. A question would seem subsequently to have arisen whether a manufacturer who kept a store for the sale of goods of his own manufacture was subject to the tax; and by the 11th section of the Act of April 22, 1846, P. L. 486, the previously existing laws in relation to the taxation of dealers were extended to all manufacturers who kept a store or 'warehouse for the purpose of vending and disposing of goods separate from their shop or manufactory. It *270was held that the various modes of expression, used in the several statutes to designate the subject of taxation, were merely different forms of describing the class called merchants or shop keepers, and that manufacturers and mechanics who did not keep a store separate from their manufactory, were not subject to the tax : Commonwealth v. Campbell, 33 Pa. 380. These several statutes constitute a system of taxation, which apart from the special provision of the act of 1846, relating to manufacturers who keep a separate store, applied only to those engaged in the business of buying and selling, and not to those who bought to keep or made to sell: Norris Brothers v. Commonwealth, 27 Pa. 494; Commonwealth v. Teller, 144 Pa. 545; Commonwealth v. Potter Sons & Company, 159 Pa. 583. One who from his own lands, or mines, or waters collected a natural product and sold it, did not come within the scope of the legislation, nor did one who bought materials and by his own labor and skill combine them to produce something which was substantially different; Commonwealth v. Gormly, 173 Pa. 586.
The terms, “ vendor of, or dealer in, goods, wares and merchandise,” used in the 1st section of the act of May 2, 1899, to designate the business subject to the tax, having been used ‘in former statutes, and their meaning having been the subject of judicial inquiry and determination, they must be assumed, to have been used in the sense in which they had been interpreted by the court of last resort, in the absence of anything in the statute requiring a different interpretation: Commonwealth v. Bailey et al., supra. We find in the provisions of this statute nothing which would warrant a departure from this principle. The act, on the contrary, contained internal evidence that it was the legislative intention to deal only with mercantile pursuits. The title is “ an act to provide revenue by imposing a mercantile license on vendors of, or dealers in, goods,” etc. The 5tlx section which regulates the manner of making the assessment empowered the county treasurer to “ require the owner or business manager (of the company subject to taxation) to appear before him in person, with the books and accounts of his mercantile establishment for interrogation and examination.” The construction of the act contended for by the learned counsel for the commonwealth would subject to *271the tax every sale of the products of the farm, workshop and mine. This construction cannot, when we consider the provisions of the statute in the light of previous legislation and the decisions thereunder, be sustained.
The judgment is affirmed.